Citation Nr: 0911655	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-29 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right leg 
disability, claimed as secondary to service-connected lower 
back, feet, and ankle disabilities.

2.  Entitlement to service connection for left leg 
disability, claimed as secondary to service-connected lower 
back, feet, and ankle disabilities.

3.  Entitlement to service connection for right knee 
disability, claimed as secondary to service-connected lower 
back, feet, and ankle disabilities.

4.  Entitlement to service connection for left knee 
disability, claimed as secondary to service-connected lower 
back, feet, and ankle disabilities.

5.  Entitlement to a rating in excess of 20 percent for a 
lower back disability,  prior to November 3, 2004.

6.  Entitlement to a rating in excess of 30 percent for a 
lower back disability, since November 3, 2004.
REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to March 
1983, and October 1984 to July 1985.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision in 
which the RO, inter alia, increased the rating for the 
Veteran's lumbosacral strain to 20 percent, effective August 
25, 2003 (the date of claim for increase), and denied service 
connection for right leg, left leg, right knee, and left knee 
disabilities, each as secondary to service-connected 
bilateral pes planus.  The Veteran filed a notice of 
disagreement (NOD) in November 2004, and the RO issued a 
statement of the case (SOC) in July 2006.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in September 2006.

In a July 2006 rating decision, the RO increased the rating 
for lumbosacral strain to 30 percent, effective November 3, 
2004.  As higher ratings for the Veteran's lower back 
disability are assignable before and after November 3, 2004, 
and the Veteran is presumed to seek the maximum available 
benefit for a disability, the Board has characterized the 
appeal involving lower back disability as encompassing the 
two matters set forth on the title page.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In January 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  Given the Veteran's 
testimony regarding the improper characterization and 
evaluation of his service-connected lower back disability, 
currently characterized as lumbosacral strain, the Board has 
characterized the disability more broadly-pending further 
medical opinion-as reflected stated on the title page.

The Board's decision on the claims for service connection for 
right and left leg and for right and left knee disabilities 
is set forth below.  The claims for increase are addressed in 
the remand following the order; these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  The competent, probative evidence establishes that, aside 
from knee disability, the Veteran does not have right or left 
leg disability.

3.  The competent, probative evidence  the question of 
whether there exists a medical relationship between any right 
or left knee disability and the Veteran's service-connected 
lower back, feet, or and ankle disabilities weighs against 
the claims.




CONCLUSION OF LAW

The criteria for service connection for right leg, left leg, 
right knee, or left knee disability, as secondary to service-
connected lower back, feet, and ankle disabilities are not 
met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

As regards the claims herein decided, a September 2003 pre-
rating letter provided notice to the Veteran regarding what 
information and evidence was needed to substantiate a claim 
for service connection on a secondary basis.  This letter 
also informed the Veteran of what information and evidence 
must be submitted by the Veteran and what information and 
evidence would be obtained by VA.  The January 2004 rating 
decision reflects the initial adjudication of the claims 
after issuance of this letter.  

The Board notes that the RO did not cite to the text of 38 
C.F.R. § 3.310, the applicable regulation, in the SOC or in 
any subsequent supplemental SOC (SSOC).  Nonetheless, the RO 
discussed the Veteran's entitlement to service connection for 
the disabilities on appeal on a secondary basis in the rating 
decision and the SOC.  Moreover, the Veteran's written 
statements, to include his VA Form 9, demonstrate an 
awareness of what is needed to support a claim for service 
connection on a secondary basis.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  Consequently, this error was 
"cured by actual knowledge on the part of the claimant."  
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The Board further notes that the RO also did not provide to 
the Veteran information pertaining to the assignment of 
disability ratings or effective dates (in the event that 
service connection is granted), consistent with 
Dingess/Hartman.  However, as the Board herein denies the 
claims for service connection, no disability rating or 
effective date is being, or is to be, assigned; thus, there 
is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of post-
service private medical records, as well VA outpatient 
treatment records, and reports of VA examinations.  Also of 
record and considered in connection with the appeal is the 
transcript of the Veteran's Board hearing as well as various 
written statements provided by the Veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims herein decided.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  That regulation permits service 
connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  [Parenthetically, the Board notes that, effective 
October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to 
the requirements for establishing secondary service 
connection on an aggravation basis.  See 71 Fed. Reg. 52,744-
47 (Sept. 7, 2006).  However, consideration of the amendment 
is unnecessary in this case, as the Veteran has only 
prosecuted his claim on a causation basis].

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
service connection for right or left leg, or right left knee 
disabilities are not met.

Service connection is in effect for a back disability 
(currently characterized as lumbosacral strain), bilateral 
pes planus, and right and left ankle strain as secondary to 
pes planus  of each foot.

In connection with his claim for benefits, the Veteran stated 
that he has "secondary conditions due to broken arches 
consisting of legs, knees, lower-back, mechanical pains 
misalignment."  On his VA Form 9, he indicated that that his 
claimed disabilities are a result of his "feet, ankles, 
back, and neck injuries."  Here, the Board notes that 
service connection is not in effect for any neck disability.  

Given the Veteran's assertions that his disabilities are due 
solely to his service-connected disabilities, and given the 
RO's adjudication of the claims solely on this theory of 
entitlement, the Board will only consider his claims for 
service connection on a secondary basis.

The report of an October 2002 VA examination of the feet 
reflects complaints of pain, stiffness, swelling, and 
fatigue.  The Veteran's posture was normal without loss of 
cervical or lumbar lordosis and with no kyphosis or 
scoliosis.  The Veteran ambulated with a normal gait.  There 
was no sign of abnormal weight bearing such as callosities, 
breakdown, or unusual shoe-wear pattern.

The report of an August 2003 private podiatric consultation 
reflects complaints of pain in the feet, ankles, and knees 
that extends into the lower back.  Examination revealed full 
range of motion of the ankles without crepitation or pain and 
normal range of motion of the knees without crepitation or 
pain.  Leg length was equal bilaterally.  In gait, the head, 
shoulders, and pelvis were level.  The patellae were slightly 
external and knee joint function was good.  The physician 
stated that the Veteran's complaints of pain in the lower 
extremities extending into the lower back appear to be 
mechanical in nature and that, in the absence of medical 
conditions which have been ruled out, the Veteran's symptoms 
are related to mechanical malalignment of the lower 
extremities, beginning at the feet.

The report of a November 2003 VA examination reflects 
complaints of pain in the knees and hips due to pes planus. 
It was noted that X-rays of the knees and hips revealed no 
abnormalities.  After examination, the examiner diagnosed the 
Veteran with bilateral knee strain and bilateral hip strain.  
The examiner stated that the Veteran's current knee and hip 
conditions are less likely than not related to his foot 
condition, as the current examination revealed no evidence of 
significant mechanical malalignment of the lower extremities 
such as unequal leg lengths, significantly abnormal gait, or 
joint deformities of the knees or hips.  The examiner noted 
that there was diffuse tenderness to palpation throughout the 
bilateral lower extremities, which suggests a strong muscular 
component contributing to his joint pain.  The examiner 
stated that the knee and hip pain is less likely than not 
related to the mechanical malignment or stress caused by his 
foot condition.  

The report of a June 2006 VA examination reflects complaints 
of pain in the lower back with radiation to both legs and 
pelvis and intermittent numbness throughout the legs.  The 
Veteran ambulated slowly with a wide-based gait, maintaining 
a crouching position.  The examiner stated that, with regard 
to the lower back disability, the Veteran is limited in 
performing repetitive heavy lifting and carrying as well as 
bending, stooping, and crouching.  With regard to the pes 
planus, the examiner stated that the Veteran is limited in 
running and performing other repetitive high-impact 
activities.

A February 2008 report of MRI of the right knee reflects 
minimal joint effusion and an indication of degeneration of 
the lateral meniscus.

A February 2008 report of MRI of the left knee reflects a 
radial tear of the lateral meniscus, a partial thickness tear 
of the anterior cruciate ligament, mild tibiofemoral joint 
effusion, mild tibiofemoral osteoarthritis, and a bone island 
within the lateral femoral condyle.

Initially, the Board notes that there is no medical evidence 
of record establishing that the Veteran has a current right 
or left leg disability.  Other than the possible arthritis in 
the right knee and meniscus tears and arthritis in the left 
knee, the evidence fails to show that he has a disability of 
either leg.  Congress has specifically limited entitlement to 
service connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1131.  Thus, evidence of current disability is a fundamental 
requirement for a grant of service connection.  See McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. 
West, 155 F.3d 1353 (F.3d 1998); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997)).  In McClain, the United States Court 
of Appeals for Veterans Claims (Court) held that the 
requirement of the existence of a current disability is 
satisfied when a veteran has a disability at the time he 
files his claim for service connection or during the pendency 
of that claim, even if the disability resolves prior to 
adjudication of the claim.  Id. at 321.  Here, however, there 
is no medical evidence that the Veteran had a disability of 
the right or left leg, other than those of the knees, at the 
time he filed his August 2003 claim for service connection or 
during the pendency of this claim.

In addition, while the Veteran is competent to testify as to 
having leg pain (see Falzone v. Brown, 8 Vet. App. 398, 403 
(1995)), "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), dismissed in part vacated in part on other grounds 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 
(Fed. Cir. 2001).  

Significantly, neither the Veteran nor his representative has 
presented or identified any existing medical evidence 
establishing that he has a disability of the right or left 
leg, other than those of the knees.

As regards the diagnosed knee disabilities, the Board notes 
that there are conflicting medical opinions on the question 
of a secondary relationship.  The August 2003 private 
podiatrist opined that the Veteran's complaints of pain in 
the lower extremities extending into the lower back appear to 
be mechanical in nature and that, in the absence of medical 
conditions which have been ruled out, the Veteran's symptoms 
are related to mechanical malalignment of the lower 
extremities, beginning at the feet.  In contrast, the 
November 2003 VA examiner opined that the Veteran's current 
knee and hip conditions are less likely than not related to 
his foot condition and that the knee and hip pain is less 
likely than not related to the mechanical malignment or 
stress caused by his foot condition.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 
Vet. App. at 470-71.

Here, the Board finds that the November 2003 VA examiner's 
opinion constitutes the most persuasive medical evidence on 
the question of whether the Veteran's claimed knee 
disabilities are due to his service-connected lower back, 
feet, and ankle disabilities-based as it was on 
comprehensive examination of the Veteran and consideration of 
his medical history and assertions.  While the private 
physician opined that the Veteran's pain in the lower 
extremities appears to be mechanical in nature and related to 
mechanical malalignment of the lower extremities, the VA 
examiner noted that examination revealed no evidence of 
significant mechanical malalignment of the lower extremities 
such as unequal leg lengths, significantly abnormal gait, or 
joint deformities of the knees or hips.  Moreover, even the 
private physician noted that the Veteran's leg length was 
equal bilaterally and that the head, shoulders, and pelvis 
were level in gait.  Thus, the record fails to show that the 
Veteran had significant mechanical malalignment of the lower 
extremities to support the private physician's opinion.  

Although the November 2003 VA examiner did not specifically 
opine as to the relationship between the Veteran's knee 
disabilities and service-connected lower back disability, the 
medical evidence does even suggest any such relationship.  On 
October 2002 VA examination, the Veteran's posture was 
normal, the Veteran ambulated with a normal gait, and there 
was no sign of abnormal weight bearing such as callosities, 
breakdown, or unusual shoe-wear pattern.  On August 2003 
private podiatric examination, leg length was equal 
bilaterally and the head, shoulders, and pelvis were level in 
gait.  The above indicates no adverse effects of the 
Veteran's service-connected lower back disability on posture 
or gait to affect his knees.  The Board notes that, on June 
2006 VA examination, the Veteran ambulated slowly with a 
wide-based gait, maintaining a crouching position; however, 
the examiner did not indicate or allude to any negative 
effects on the Veteran's knees.  In this regard, the examiner 
stated that, with regard to the lower back disability, the 
Veteran is limited in performing repetitive heavy lifting and 
carrying as well as bending, stooping, and crouching.  The 
examiner did identify limitations in running and performing 
other repetitive high-impact activities, but only with regard 
to the pes planus.

Further, there is no competent evidence or opinion even 
suggesting that there exists a medical nexus between the 
current knee disabilities and the Veteran's service-connected 
lower back disability, and neither the Veteran nor his 
representative has presented OR Identified any such existing 
evidence.

In addition to the medical evidence, the Board has considered 
the assertions by and on behalf of the Veteran; however, none 
of this evidence provides a basis for allowance of the 
claims.  Matters of diagnosis and etiology are within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the 
Veteran nor his representative is shown to be other than a 
layperson without the appropriate medical training and 
expertise, neither is competent to render a probative 
(persuasive) opinion on a medical matter.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

For all the foregoing reasons, the claim for service 
connection r right leg, left leg, right knee and left knee 
disabilities, each as secondary to service-connected back, 
feet, and ankle disabilities must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as 
preponderance of the evidence is against these claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

Service connection for a right leg disability, as  secondary 
to service-connected lower back, feet, and ankle disabilities 
is denied.

Service connection for a left leg disability, as secondary to 
service-connected lower back, feet, and ankle disabilities is 
denied.

Service connection for a right knee disability, as secondary 
to service-connected lower back, feet, and ankle disabilities 
is denied.

Service connection for a left knee disability, as secondary 
to service-connected lower back, feet, and ankle disabilities 
is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the remaining claims on appeal is warranted.

The Veteran underwent VA examination for evaluation of his 
lower back disability in June 2006.  During his January 2009 
Board hearing, the Veteran essentially testified that his 
disability has gotten worse since the last examination.  He 
also indicated that his lower back disability should be 
evaluated as a herniated disc rather than a lumbosacral 
strain.  In this regard, a July 2004 private treatment note 
reflects that MRI revealed left-sided L3-4 disc herniation, 
and the report of the June 2006 VA examination reflects a 
diagnosis of degenerative disc disease, L3-4, with left-sided 
L3-4 disc herniation per MRI.  The VA examiner also observed 
that there was no clear evidence of intervertebral disc 
syndrome (IVDS), noting that, although straight leg raising 
was positive, there were no focal sensory or motor deficits.  
To ensure that the record accurately reflects the current 
nature and severity of the disability, the Board finds that a 
more contemporaneous examination is needed to properly 
evaluate the service-connected lower back disability.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the RO should arrange for the Veteran to undergo 
VA orthopedic and neurological examinations, by appropriate 
physicians, at a VA medical facility.  The Veteran is hereby 
advised that failure to report for any scheduled VA 
examination(s), without good cause, shall result in denial of 
the claims for increase.  See 38 C.F.R. § 3.655(b).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file any copy(ies) of notice(s) of the date 
and time of the examination(s) sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should give the Veteran another 
opportunity to present information/evidence pertinent to the 
claims on appeal.  The RO's notice letter to the Veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also ensure that its notice to the Veteran 
meets the requirements of Dingess/Hartman, 19 Vet. App. 473, 
as regards the disability rating and effective date, and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), as regards 
the claim for a higher rating, to the extent applicable.

In Vazquez-Flores, the Court held that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The Board notes that in May 2008 the RO sent the Veteran a 
letter in an attempt to meet the notice requirements of 
Vazquez-Flores.  After describing how VA determines 
disability ratings, however, the letter only provided the 
Veteran with the rating criteria in effect prior to the 
September 26, 2003 amendment to the regulations pertaining to 
evaluating disabilities of the spine.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003).  On remand, the RO should also 
include the current rating criteria, as it properly did in 
the SOC.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the 
remaining claims on appeal.  The RO's adjudication of the 
claims should include continued consideration of whether 
"staged" rating-assignment of different ratings for 
distinct periods of time, pursuant to Hart v. Mansfield, 21 
Vet. App. 505 (2007), is warranted.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
remaining claims on appeal.  The RO should 
also explain the type of evidence that is 
his ultimate responsibility to submit.

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman and 
Vazquez-Flores (cited to above), as 
appropriate, and the RO should clearly 
explain to the Veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records/responses received 
are associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA neurological and orthopedic 
examinations of his lumbar spine, by 
appropriate physicians, at a VA medical 
facility.  The neurological examination 
should be conducted first, and that 
examination report should be made 
available to the VA orthopedic physician 
in conjunction with his or her examination 
of the Veteran.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to each physician designated to 
examine the Veteran, and each examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.  Each 
physician should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.

Neurological examination - The physician 
should identify, and comment on the 
existence, frequency or extent of, as 
appropriate, all neurological symptoms 
associated with the Veteran's service-
connected lower back disability.  

Considering all neurological symptoms, the 
physician should provide an assessment of 
the severity of such symptoms-
specifically, whether such symptoms are 
mild, moderate, moderately severe, or 
severe.  The physician should also provide 
comment as to whether the neurological 
symptoms associated with the Veteran's 
service-connected lower back disability 
constitute separately ratable 
manifestations.

Orthopedic examination - The physician 
should conduct range of motion testing, 
expressed in degrees, of the lumbar spine.  
The physician should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination.  If 
pain on motion is observed, the physician 
should indicate the point at which pain 
begins.  In addition, the physician should 
indicate whether, and to what extent, the 
Veteran experiences likely functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the physician should express any 
such additional functional loss in terms 
of additional degrees of limited motion.

The physician should also indicate whether 
the Veteran has any ankylosis of the 
lumbar spine; and, if so, the extent of 
any such ankylosis, and whether the 
ankylosis is favorable or unfavorable.

Considering all neurological and 
orthopedic examination findings, the 
physician should then offer an opinion as 
to whether the Veteran has a herniated 
disc or IVDS that represents a progression 
of, or is otherwise associated with, the 
service-connected disability.  If not, the 
physician should indicate whether it is 
possible to separate the herniated 
disc/IVDS symptoms from those of the 
service-connected disability.  If so, or 
if it is not possible to separate the 
herniated disc/IVDS symptoms from service-
connected disability, the physician should 
render findings as to the existence and 
frequency of any incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician), specifically, 
whether over the last 12-month period, the 
Veteran's incapacitating episodes had a 
total duration of (a) at least two weeks 
but less than four weeks; (b) at least 
four weeks but less than six weeks; or (c) 
at least six weeks.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the remaining claims 
on appeal in light of all pertinent 
evidence.  If the Veteran fails, without 
good cause, to report to any scheduled 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority, to 
include continued consideration of whether 
staged rating, pursuant to Hart, cited to 
above, is appropriate. 

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


